DETAILED ACTION

Claims status
In response to the amendment filed on 02/23/2021, claims 1, 3-9, 11-16, 24, 26-27, and 31-46 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
After conducting a complete search and consideration, claims 1, 3-9, 11-16, 24, 26-27, and 31-46 are found to be allowable. Claims 1, 3-9, 11-16, 24, 26-27, and 31- 46 are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including: 
“1. (Currently Amended) A method for wireless communication, comprising: receiving at least one grant of communication resources that schedules a plurality of data channels and a plurality of demodulation reference signals (DMRSs), each data channel including one or more DMRSs of the plurality of DMRSs, wherein the plurality of data channels includes at least a first data channel having a first data channel having a first mapping type and a second data channel having a second mapping type;
determining that DMRS sharing between channels of different mapping types associated with the plurality of DMRSs is used; 
determining a parameter of each DMRS based at least in part on a DMRS pattern configuration, the DMRS pattern configuration indicating that a first parameter of at least one DMRS of the first data channel is associated with a second parameter of at least one other DMRS of the second data channel based at least in part on determining that the DMRS sharing is used; and 
communicating the plurality of DMRSs based at least in part on determining the parameter of each DMRS using the DMRS pattern configuration.” in combination with other claim limitations as specified in claims 1, 3-9, 11-16, 24, 26-27, and 31- 46.
With respect to claim 1; Ng discloses a method for wireless communication, comprising: receiving one grant of communication resources (See Fig. 4A-1: Configuring DMRS parameters to avoid collision between the DMRS and sync signals in resource blocks; See Abstract) that schedules a plurality of data channels (See Fig. 4s: Configuring DMRS parameters for each of resource blocks and scheduling for transmitting using FDD and TDD by shifting DMRS to avoid collision: see Ng’s Claims 1-4 and ¶. [0103], and see also ¶. [0070] for using congrol channels) and a plurality of demodulation reference signals (DMRSs), each data channel including one or more DMRSs of the plurality of DMRSs (See Figs. 4s: configuring demodulation reference signal (DMRS) parameters for each of a plurality of physical resource blocks (PRBs) to avoid a collision between the DMRS and at least one of the synchronization signals in a middle 6 resource blocks (RBs) of a system bandwidth. See Ng’s Claim 1 and ¶. [0096]); determining a parameter of each DMRS based at least in part on a DMRS pattern configuration (See Figs. 5s and 6s: Configuring DMRS pattern/parameter to avoid collision between DMRS antenna ports; ¶. [0093-0095] and Ng’s claim 1), the DMRS pattern configuration indicating that a first parameter of at least one DMRS is associated with a second parameter of at least one other DMRS (See Ng’s Claim 1: Multiple DMRS Parameters are configured for each of physical resource blocks to avoid collision; and see also ¶. [0107]); and transmitting the plurality of DMRSs based at least in part on the parameter of each DMRS determined using the DMRS pattern configuration (See Fig. s 5s and 6s: transmitting on DMRS antenna ports in the middle resource blocks; ¶. [0094-0095]). Blasco Serrano further discloses the See Fig. 5 at step S100: determining one transmission parameter associated with one of data transmission and control information transmission for generating DMRS; ¶. [0042]).
The cited prior arts further fail to teach “determining that DMRS bundling between the DMRSs of data channels transmitted across different slots is used; determining a parameter of each DMRS based at least in part on a DMRS pattern configuration, the DMRS pattern configuration indicating that a first parameter of at least one DMRS is associated with a second parameter of at least one other DMRS based at least in part on determining that the DMRS bundling is used; and transmitting the plurality of DMRSs based at least in part on determining the parameter of each DMRS using the DMRS pattern configuration." as recited in claim 31. 
Neither Ng nor Blasco Serrano nor in combination teaches “determining a parameter of each DMRS based at least in part on a DMRS pattern configuration, the DMRS pattern configuration indicating that a first parameter of at least one DMRS of the first data channel is associated with a second parameter of at least one other DMRS of the second data channel based at least in part on determining that the DMRS sharing is used; and communicating the plurality of DMRSs based at least in part on determining the parameter of each DMRS using the DMRS pattern configuration." 
In accordance with the Examiner’s best judgement, the best prior arts found during prosecution with respect to independent claims 1, 3-9, 11-16, 24, 26-27, and 31- 46 fail to, either singularly or in combination, to anticipate or render the claim features obvious, particularly the combination of features of the independent claims. The references used, fail to singularly or in combination, to anticipate and render obvious the inventive concept identified by the specific claim features of the inventive concept claims. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAI AUNG/            Primary Examiner, Art Unit 2416